DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/16/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “incident part rotationally symmetric around a central axis” must be shown or the feature canceled from the claims.  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “the incident part is rotationally symmetric around a central axis” and further limits the incident light in intersecting the central axis when entering respective reflective surfaces. Claim 14 recites “the exit part is rotationally symmetric around a central axis” and further limits the incident light in intersecting the central axis when entering respective reflective surfaces.  These limitations on the claimed inventions are not evidenced as possessed in the originally-filed disclosure, despite being in haec verba.  The originally-filed drawings corresponding to the written description of these invention depicts an optical system that does not amount to sufficient specificity to evidence possession of the claimed invention.  In particular, the reflective surfaces R1-R3 in the various depictions are not disclosed to have a configuration that would permit either the incident part or the exit part to have rotational symmetry about the axis OA.  Taking only the mirrored configuration in which the incident part T1 is mirrored across the Y-axis, there is no disclosed reflective surface(s) capable of the claimed reflections.  If it is that Applicant intended for the reflective surfaces themselves (e.g. R1, etc.) to exhibit rotational symmetry, the depicted reflective surfaces would interfere with traversal of the light through the system.  A portion of R3 would interfere with itself if made rotationally symmetrical and R1 and R2 would interfere with the respective other in directing light through the system.  In [0028] of the original disclosure, Applicant states “[e]ach of the first to third reflective surfaces and the exit part may be rotationally symmetrical about the central axis OA” though this optional language does not constitute sufficient evidence that the reflective surfaces otherwise disclosed are rotationally symmetric.  Applicant points to prior art in the original disclosure having surfaces with rotational symmetry, and these respective disclosures depict surfaces that are capable of the intended reflections without interference of other symmetrical surfaces.  
The figure below relies on the depiction of Applicant’s invention presented in Figure 1 to illustrate the above argument.  The incident part T1 and reflective surfaces R1-R3 are depicted (1) as presented in Figure 1, and (2) mirrored from the presentation in Figure 1.  Reflective surfaces R1 and R2 partially overlap along the Y-axis and are positioned similarly along the X-axis. Upon rotation, the reflective surfaces R1 and R2 would not permit the claimed reflections within the system.  

    PNG
    media_image1.png
    451
    495
    media_image1.png
    Greyscale


There is an alternative interpretation of a “rotationally symmetric” optical system that is not conventionally used that could include symmetry brought on by a physical rotation.  Rather than an incident part and reflective surfaces themselves being “rotationally symmetric”, the whole of the system could exhibit asymmetry about the optical axis and then undergo a physical rotation over a period of time.  During the rotation, the reflections from surfaces R1 and R2 would not interfere, as argued above, as there would not be overlap of these surfaces simultaneously. A rotating asymmetrical system would not be described by the language presented in the original filing and there is no evidence of possession of a rotating system providing rotational symmetry through physical rotation.  
Claims 2-17 and 19-20 are rejected as dependent claims incorporating the above language.  Claim 18 is rejected as providing substantially analogous language to that argued above. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 18 recite “rotationally symmetric” in limiting the “incident part” and “exit part”, respectively.  This language further defines the claimed invention by way of limiting intersections of the incident light upon reflecting from various reflective surfaces. There are mutually exclusive interpretations of the phrase “rotationally symmetric” including (1) as a characteristic of the structure itself and (2) as a characteristic of the structure only upon an act of rotating.  The original disclosure, as argued in the 35 U.S.C. 112(a) above, does not particularly recite either of these interpretations.  While disclosing an annular image, there is no disclosure of an annular reflective surface as support for the first interpretation.  While disclosing an annular image, there is no disclosure of a rotating reflective surface as support for the second interpretation.  Applicant’s figures appear to rule out the first interpretation as an annular surface R1 would be reproduced across the Y-axis in the cross sectional views of Figure 1, for example.  If R1 was an annular surface then, as shown in the figure above, the surface would interfere with reflections involving R3, and vice versa.  There is no disclosure of rotating the optical system and a person having ordinary skill in the art would not understand the metes and bounds of the “rotationally symmetric” parts as rotating parts.  In all, the metes and bounds of the claimed inventions cannot be understood with “rotationally symmetric” in the claim as there is no clear definition in light of the Specifications.
Claims 1 and 18 recite “an incident part” and “an exit part”.  Neither the claims nor the specifications provide clarity as to whether the “part” is an abstraction or a physical element.  While Applicant discloses “the incident part T1, the plurality of reflective surfaces, and the exit part T2 may be rotationally symmetric around the central axis OA and provided in the transparent medium L which has a refractive index greater than 1”.  As a surface of a transparent medium having a refractive power, an embodiment of the incident part would be understood by a person having ordinary skill in the art.  As the Specifications render this embodiment optional, the scope of the claimed invention would not be defined to a person having ordinary skill in the art. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 6, 10-12, 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP 2006-220603 to Yasui et al. (hereinafter Yasui).
Regarding claims 1 and 18-20, Yasui discloses an optical system (e.g. Fig. 15) comprising an incident part (e.g. point Q, Fig. 15), a first reflective surface (a rotating body mirror δ, Fig. 15), a second reflective surface (a first reflective surface of panoramic imaging lens 20, Fig. 15), a third reflective surface (a second reflective surface of panoramic imaging lens 20, Fig. 15), and an exit part (area proximal to optical system 32, Fig. 15), wherein the incident part is rotationally symmetric (abstract) around a central axis (axis S, Fig. 15; abstract), wherein incident light from the incident part intersects the central axis and enters the first reflective surface (from point Q to rotating body mirror δ, Fig. 15), wherein reflected light from the first reflective surface intersects the central axis and enters the second reflective surface (within panoramic imaging lens 20, Fig. 15), and wherein reflected light from the second reflective surface enters the third reflective surface (Fig. 15).  Yasui discloses an exit part that is rotationally symmetric around an axis (Fig. 15) and an image sensor (Fig. 15).
Regarding claim 2, Yasui discloses reflected light from the third reflective surface is exited from the exit part (Fig. 15).
Regarding claim 3, Yasui discloses each of the first reflective surface, the second reflective surface, the third reflective surface, and the exit part is rotationally symmetric around the central axis (“an annular light incident surface formed in a substantially convex lens shape that swells so that side light can enter from the entire 360 ° circumference” & “surface shapes of the light incident surface 22, the first light reflecting surface 23, and the second light reflecting surface 24 are such that a 360 ° panoramic image incident from the light incident surface 22 is obtained through the light emitting surface 25”).
Regarding claim 6, Yasui discloses a rear unit disposed on an image side of the exit part and including a refractive optical system that is rotationally symmetric around the central axis (“a lens optical system that is formed rotationally symmetrically with respect to the central optical axis and that can image a surrounding subject, and the lens optical system”, Fig. 15). 
Regarding claim 10, Yasui discloses a position where a reference axis light ray intersects the second reflective surface is located on an image side of a position where the reference axis light ray intersects the first reflective surface (Fig. 15).
Regarding claim 11, Yasui discloses a position where a reference axis light ray intersects the first reflective surface is located on an image side of a position where the reference axis light ray intersects a reflective surface that introduces reflected light to the exit part (a portion of rotating mirror δ extends beyond a surface of lens 20 most proximal to point Q that serves to reflect light into the optical system 32, Fig. 12-15).
Regarding claim 12, Yasui discloses the incident part (a portion along rotating body mirror δ preceding a reflection from mirror δ, Figs. 12-15) is disposed between the first reflective surface and a reflective surface that introduces reflected light to the exit part in a direction parallel to the central axis (Figs. 12-5).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yasui.
Regarding claim 4, Yasui discloses where A is a distance of a reference axis light ray traveling from the incident part to the first reflective surface, and B is a distance of the reference axis light ray traveling from the incident part to the exit part (Fig. 15).  
Yasui discloses the claimed invention as cited above though does not explicitly disclose 0.01 < A/B < 0.37.
This conditional expression limits only the size and shape of the catadioptric lens of the optical system and would have been obvious as a mere change to the approximate dimensions of width and height of the lens.  Such a dimensional change would not have provided unexpected results as the “incident part” used to define A is not claimed as having any particular structure.  Thus an arbitrary position within the optical system that precedes the first reflection and is (1) rotationally symmetric and (2) passes light to the first reflective surface may be chosen as the incident part.  It is necessarily true that an arbitrary portion of space in the optical system preceding the first reflection is a distance from the first reflective surface that meets the claimed condition.

Claims 9 and 15 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui as applied to Claim 6, and further in view of JP 2006-58412 to Kenno et al. (hereinafter Kenno).
Regarding claims 9 and 15, Yasui discloses the claimed invention as cited above though does not explicitly disclose: the rear unit includes a diaphragm disposed coaxially with the central axis.  
Kenno discloses the rear unit includes a diaphragm disposed coaxially with the central axis (“he image of the diaphragm 21 (incidence pupil) of the image forming lens 20 is also formed in or near the panorama attachment optical system 10”).
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to provide an imaging aperture as taught by Kenno with the system as disclosed by Yasui.  The motivation would have been to control the field of view imaged on the imager through the optical system (“the beam diameter in the cross section including the rotational symmetry axis 1 of the panorama attachment optical system 10 is reduced, the panorama attachment is obtained”).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Yasui as applied to Claim 1 and further in view of CN 204993599 to Liang (hereinafter Liang).
Yasui discloses the claimed invention as cited above though does not explicitly disclose the incident part, the first reflective surface, the second reflective surface, the third reflective surface, and the exit part are provided in a shell body that defines a predetermined internal space.  
Liang discloses the incident part, the first reflective surface, the second reflective surface, the third reflective surface, and the exit part are provided in a shell body that defines a predetermined internal space (Figs. 2 & 4; abstract). 
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to a shell as taught by Liang  with the system as disclosed by Yasui.  The motivation would have been to reduce weight (abstract).

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Pertinent art generally relates to catadioptric systems for panoramic imaging. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J STANFORD whose telephone number is (571)270-3337. The examiner can normally be reached 8AM-4PM PST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER STANFORD/Primary Examiner, Art Unit 2872